PER CURIAM.
— We have examined the record in this case, and carefully considered all the points made by counsel. It involves the right of the plaintiffs to an injunction pendente lite restraining the defendants from passing to and fro through a fractional portion of the Johnstown mining claim, belonging to the plaintiff, by means of underground workings. The lower court heard the application for an injunction pendente lite, and denied it. Plaintiff appeals.
It does not appear that -the grievances complained of will work irreparable inj ury to plaintiff pending the determination of the suit. There was, therefore, no clear abuse of discretion. Order affirmed. Remittitur forthwith.

Affirmed.